441 F.2d 275
UNITED STATES of America, Plaintiff-Appellee,v.James Walter KING, Defendant-Appellant.No. 30826 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
April 8, 1971.

J. Kennedy Hutcheson (court-appointed), Hutcheson, Forbes & Lassiter, Jacksonville, Fla., for defendant-appellant.
John L. Briggs, U.S. Atty., Aaron K. Bowden, Asst. U.S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida, Sherrill Halbert, Senior District Judge.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966